              Case 17-00202-elf                  Doc 118 Filed 10/21/20 Entered 10/22/20 01:44:51                                              Desc
                                                Imaged Certificate of Notice Page 1 of 4
                                                              United States Bankruptcy Court
                                                              Eastern District of Pennsylvania
KEVIN O'HALLORAN,in his capacity as,
      Plaintiff                                                                                                        Adv. Proc. No. 17-00202-elf
Prudential Savings Bank,
      Defendant
                                                     CERTIFICATE OF NOTICE
District/off: 0313-2                                                  User: ChrissyW                                                              Page 1 of 2
Date Rcvd: Oct 19, 2020                                               Form ID: pdf900                                                           Total Noticed: 12
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Oct 21, 2020:
Recip ID                 Recipient Name and Address
tr                     + Kevin O'Halloran, One South State Street, Newtown, PA 18940-3567
pla                    + KEVIN O'HALLORAN,in his capacity as Chapter 11 Tru, One South State Street, Newtown, PA 18940-3567
dft                    + Prudential Savings Bank, c/o Michael D. Vagnoni, Obermayer Rebmann Maxwell & Hippel LLP, Centre Square West, Suite 3400, 1500
                         Market Street Philadelphia, PA 19102-2100
pla                    + Renato Gualtieri, 1628 Carlene Court, Langhorne, PA 19047-2303
NONE                   + STRADLEY RONON STEVENS & YOUNG, LLP, c/o Michael J. Dorval, 2005 Market Street, Suite 2600, Philadelphia, PA 19103-7098
14271665                 Matthew R. Williams, Esquire, Counsel for Kevin OHalloran, Ch 11 Trust, KAUFMAN, COREN & RESS, P.C., 2 Commerce Sq, Ste
                         3900, 2001 Market St, Philadelphia, PA 19103
14398217               + Prudential Savings Bank, c/o SAMANTHA J. KOOPMAN, Obermayer Rebmann Maxwell & Hipple LLP, 1500 Market Street, Suite 3400
                         Philadelphia, PA 19102-2100

TOTAL: 7

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                    Date/Time                 Recipient Name and Address
smg                       Email/Text: megan.harper@phila.gov
                                                                                        Oct 20 2020 02:06:00      City of Philadelphia, City of Philadelphia Law
                                                                                                                  Dept., Tax Unit/Bankruptcy Dept, 1515 Arch
                                                                                                                  Street 15th Floor, Philadelphia, PA 19102-1595
smg                       Email/Text: RVSVCBICNOTICE1@state.pa.us
                                                                                        Oct 20 2020 02:05:00      Pennsylvania Department of Revenue, Bankruptcy
                                                                                                                  Division, P.O. Box 280946, Harrisburg, PA
                                                                                                                  17128-0946
smg                    + Email/Text: usapae.bankruptcynotices@usdoj.gov
                                                                                        Oct 20 2020 02:05:00      U.S. Attorney Office, c/o Virginia Powel, Esq.,
                                                                                                                  Room 1250, 615 Chestnut Street, Philadelphia, PA
                                                                                                                  19106-4404
ust                    + Email/Text: ustpregion03.ph.ecf@usdoj.gov
                                                                                        Oct 20 2020 02:05:00      United States Trustee, Office of United States
                                                                                                                  Trustee, 200 Chestnut Street, Suite 502,
                                                                                                                  Philadelphia, PA 19106-2908
ust                    + Email/Text: USTPRegion03.HA.ECF@USDOJ.GOV
                                                                                        Oct 20 2020 02:05:00      United States Trustee, 228 Walnut Street, Suite
                                                                                                                  1190, Harrisburg, PA 17101-1722

TOTAL: 5


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.
             Case 17-00202-elf                Doc 118 Filed 10/21/20 Entered 10/22/20 01:44:51                                        Desc
                                             Imaged Certificate of Notice Page 2 of 4
District/off: 0313-2                                              User: ChrissyW                                                        Page 2 of 2
Date Rcvd: Oct 19, 2020                                           Form ID: pdf900                                                     Total Noticed: 12

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Oct 21, 2020                                        Signature:           /s/Joseph Speetjens




                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on October 16, 2020 at the address(es) listed
below:
Name                             Email Address
ARIS J. KARALIS
                                 on behalf of Trustee Kevin O'Halloran akaralis@karalislaw.com jhysley@karalislaw.com

EDMOND M. GEORGE
                                 on behalf of Defendant Prudential Savings Bank
                                 michael.vagnoni@obermayer.com;turner.falk@obermayer.com;Lucille.acello@obermayer.com;helen.belair@obermayer.com;col
                                 een.schmidt@obermayer.com

KATHERINE L. PERKINS
                                 on behalf of Trustee Kevin O'Halloran kperkins@kcr-law.com

KATHERINE L. PERKINS
                                 on behalf of Plaintiff KEVIN O'HALLORAN in his capacity as Chapter 11 Trustee for ISLAND VIEW CROSSING II,L.P.
                                 kperkins@kcr-law.com

MARK J. DORVAL
                                 on behalf of STRADLEY RONON STEVENS & YOUNG LLP mdorval@stradley.com

MATTHEW R. WILLIAMS
                                 on behalf of Trustee Kevin O'Halloran MWilliams@kcr-law.com

MATTHEW R. WILLIAMS
                                 on behalf of Plaintiff KEVIN O'HALLORAN in his capacity as Chapter 11 Trustee for ISLAND VIEW CROSSING II,L.P.
                                 MWilliams@kcr-law.com

MICHAEL D. VAGNONI
                                 on behalf of Defendant Prudential Savings Bank michael.vagnoni@obermayer.com
                                 Lucille.acello@obermayer.com;helen.belair@obermayer.com;coleen.schmidt@obermayer.com;turner.falk@obermayer.com

MICHAEL J. CORDONE
                                 on behalf of Plaintiff Renato Gualtieri mcordone@stradley.com

MICHAEL J. CORDONE
                                 on behalf of Plaintiff KEVIN O'HALLORAN in his capacity as Chapter 11 Trustee for ISLAND VIEW CROSSING II,L.P.
                                 mcordone@stradley.com

ROBERT W. SEITZER
                                 on behalf of Trustee Kevin O'Halloran rseitzer@karalislaw.com jhysley@karalislaw.com

SAMANTHA J. KOOPMAN
                                 on behalf of Defendant Prudential Savings Bank samantha.koopman@obermayer.com
                                 denise.richards@obermayer.com;Nicholas.Poduslenko@obermayer.com

STEVEN M. COREN
                                 on behalf of Plaintiff KEVIN O'HALLORAN in his capacity as Chapter 11 Trustee for ISLAND VIEW CROSSING II,L.P.
                                 scoren@kcr-law.com, ccapra@kcr-law.com


TOTAL: 13
Case 17-00202-elf       Doc 118 Filed 10/21/20 Entered 10/22/20 01:44:51              Desc
                       Imaged Certificate of Notice Page 3 of 4


                   PIN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                   :
 In Re:                                            :
                                                   :   Chapter 11
 ISLAND VIEW CROSSING II, L.P.,                    :
                                                   :   Bankruptcy No. 17-14454 (ELF)
                        Debtor.                    :
                                                   :
                                                   :
 KEVIN O’HALLORAN, in his capacity as              :
 Chapter 11 Trustee for ISLAND VIEW                :
 CROSSING II, L.P., et al.,                        :
                                                   :
                        Plaintiffs,                :
                                                   :   Adversary No. 17-00202 (ELF)
                 v.                                :
                                                   :   Adversary No. 18-00280 (ELF)
 PRUDENTIAL SAVINGS BANK,                          :
                                                   :
                        Defendant.                 :
                                                   :

           STIPULATION GRANTING DEFENDANT AN EXTENSION OF TIME
           TO RESPOND TO MOTION FOR PARTIAL SUMMARY JUDGMENT

         It is hereby stipulated and agreed that the above captioned Defendant shall have until

November 13, 2020 to file a response to the Plaintiff’s Motion for Partial Summary Judgment

[Docket No. 112]. This Stipulation contains the entire agreement between the parties and may

only be amended in writing, executed by both parties hereto.



           [THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]




4833-8496-0975
Case 17-00202-elf       Doc 118 Filed 10/21/20 Entered 10/22/20 01:44:51              Desc
                       Imaged Certificate of Notice Page 4 of 4


         WHEREFORE, the undersigned respectfully request that the Court approve the foregoing

Stipulation.


OBERMAYER REBMANN                              KAUFMAN, COREN & RESS, P.C.
MAXWELL & HIPPEL LLP


By: /s/ Edmond M. George                       By: /s/ Matthew R. Willaims
     Edmond M. George, Esquire                     Steven M. Coren, Esquire
     Nicholas Poduslenko, Esquire                  Matthew R. Williams, Esquire
     Michael D. Vagnoni, Esquire                   Two Commerce Square
     Centre Square West, 34th Floor                Suite 3900
     1500 Market Street                            2001 Market Street
     Philadelphia, PA 19102                        Philadelphia, PA 19103
     215-665-3066 – Telephone                      215-735-8700 – Telephone
     michael.vagnoni@obermayer.com                 kperkins@kcr-law.com

Counsel to the Defendant, Prudential Savings   Counsel to Plaintiff, Kevin O’Halloran, in his
Bank                                           capacity as Chapter 11 Trustee for Island View
                                               Crossing II, L.P.

Dated: October 16, 2020                        Dated: October 16, 2020



                                   ORDER

   The foregoing Stipulation is APPROVED.      No further extensions to be granted.




  Date: 10/16/20
                                          ______________________________________
                                          ERIC L. FRANK
                                          U.S. BANKRUPTCY JUDGE




4833-8496-0975                                 2
